Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2021 has been entered.

Status of Claims
Claims 12 and 15-30 are currently pending in this application in response to the claim amendment and remarks filed on May 11, 2021. Claims 23-30 are new. Claims 12 and 15-22 are currently amended and claims 1-11 and 13-14 have been canceled.

Response to Applicant’s Remarks
With respect to 35 U.S.C. §101 and 35 U.S.C. §103 rejections:
	Applicant’s amendment and remarks filed May 11, 2021 (See Remarks at 9-10) have been fully considered and have overcame all prior rejections.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Kingsman (“Modelling input-output workload control for dynamic capacity planning in production planning system”, 2000, Int. J. Production Economics 68, p. 73-93) teaches a substrate production control system and method (modelling input-output workload control for production planning system, abstract, title and fig.3) comprising: a processing circuitry (workload control and planning system, p.73) configured to: obtain information from a production database of a production start timing which is a scheduled t as the start period for workload to be carried out, p.79, col.1; as shown in fig.1 of p.82, production start timing starts at job release time state; tables 3-4 of early vs late starting workload; time data as appear in fig1 would require a database/memory to collect and obtain); estimate a setup time required for a setup work of setting up the substrate production line so as to produce the substrate (determine set-up time prior to processing time at each work center including buffer transfer times, p.78, col.1 and fig.2); determine a setup start timing of starting the setup work based on the production start timing and the setup time (as shown in fig. 1, a setup start timing starts at customer enquiry through quotation time, material lead time, and pool delay time and follows by production start timing at job release time state); estimate a delivery time required for a delivery work of receiving a member necessary for production of the substrate from a member warehouse (delivery time of workload from a particular work center k to the next work center, p.78 and 80-91 and figs.1-2; a member is interpreted as material arrival time from supplier for production of the substrate, p.80 and as shown in fig.1, See Spec at par.0030 for claim interpretation), and conveying the member to at least one of an execution location for the setup work and the substrate production line (where setup time for work center includes the material await time as conveyed in fig.1 of production workload control planning system, p.80); and determine a delivery start timing of starting the delivery work based on the setup start timing and the delivery time (as conveyed in fig.1, delivery start time of workload starts and end at total manufacturing time, p.80-91 and figs.1-2), wherein the delivery work is at least one of a batch delivery work in which the member necessary for a predetermined number of the substrates to be produced are collectively received from the member warehouse (material arrival time from supplier for production of the substrate are collective for each work centers, p.80; delivery workloads as shown in Tables 1-4), and a division delivery work in which the member necessary for the setup work and the member necessary with progress of production of the substrate are divided and received from the member warehouse (hierarchy of delivery time based on materials with awaiting time and materials having  been delivered, p.80).
	


	However, the prior arts as stated above individually or in combination fails to teach at least the limitation “the setup work including an external setup work whose execution location is an external setup area that is external to a production area where the substrate production line is disposed and an internal setup work, executed after the external setup work, whose execution location is the production area”.

Allowable Subject Matter
Claims 12 and 15-30 are allowed.
The primary reason for the allowance of claim 12 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A substrate production system comprising: a substrate production line including a plurality of substrate production machines for producing a substrate, and processing circuitry configured to: obtain information from a production database of a production 
The primary reason for the allowance of claim 22 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A substrate production method comprising: obtaining information from a production database of a production start timing using processing circuitry, the production start timing being a scheduled timing when production of a substrate is started on a substrate production line including a plurality of substrate production machines for producing the substrate; estimating, using the processing circuitry, a setup time required for a setup work of setting up the substrate production line so as to produce the substrate, based on a predetermined time to load a component reel onto a feeder, a predetermined time of detaching an unnecessary feeder from the substrate production line, and a predetermined time of mounting a needed feeder on the substrate 
Claims 15-21 and 23-30 are allowed due to their dependency on claims 12 or 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US 2019/0303839 and US 2019/0302747.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        May 26, 2021